IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 297 WAL 2021
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
RODNEY STERLING MCGEE,                          :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 12th day of April, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


             Does the Superior Court’s continued application herein and
             elsewhere of its holding in Commonwealth v. Jackson, 30
             A.3d 516 (Pa. Super. 2011), that a trial court’s inherent
             jurisdiction to correct patent and obvious mistakes in its
             records and orders is subject to the time-bar provisions of the
             PCRA improperly constrict trial courts’ jurisdiction, improperly
             expand the scope of the time-bar, and/or conflict with this
             Honorable Court’s decision in Commonwealth v. Holmes, 933
             A.2d 57 (Pa. 2007), which recognized that claims invoking
             said jurisdiction are not cognizable under the PCRA and thus
             not subject to the time-bar?